            Case 3:20-cv-01464-YY    Document 61    Filed 05/13/21   Page 1 of 3




BRIAN M. BOYNTON
Acting Assistant Attorney General
SCOTT ERIK ASPHAUG
Acting United States Attorney
ALEXANDER K. HAAS
Director, Federal Programs Branch
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
MICHAEL P. CLENDENEN (DC 1660091)
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 353-0693
Fax: (202) 616-8460

Attorneys for the United States

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION



MARK PETTIBONE, et al.,                            Case No. 3:20-cv-01464-YY

                                                   AGENCY AND OFFICIAL-
                Plaintiffs,                        CAPACITY DEFENDANTS’
                                                   MOTION TO UNSEAL
       v.

JOSEPH R. BIDEN, JR., et al.,

                Defendants.




MOTION TO UNSEAL
          Case 3:20-cv-01464-YY         Document 61          Filed 05/13/21   Page 2 of 3




                                      L.R. 7-1 Certification

         The agency and official-capacity defendants conferred on this Motion with counsel for

Plaintiffs. Plaintiffs do not oppose the Motion to unseal.

                                     MOTION TO UNSEAL

         The agency and official-capacity defendants submit this motion to unseal two sealed

documents. In support of their motion to dismiss, the agency and official-capacity defendants filed

a declaration by a federal law enforcement officer, identified as “CBP SOG-1,” with the name of

the declarant redacted. See ECF No. 26-3. The agency and official-capacity defendants moved to

file an unredacted version of this declaration under seal, and the Court granted this motion. See

ECF No. 27, 29. The agency and official-capacity defendants filed another declaration by the same

declarant in support of their motion for partial protective order, again with the name redacted, see

ECF No. 53, and the Court again granted a motion to file under seal an unredacted version of that

declaration, see ECF No. 54, 55. After reviewing the declarations and publicly available information,

the government has determined that the sealed information—the name of declarant CBP SOG-1—does

not need to remain under seal. The declarant concurs with this conclusion. As such, the agency and

official-capacity defendants respectfully request that the Court unseal both declarations by CBP

SOG-1.



Dated: May 13, 2021                                   Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      SCOTT ERIK ASPHAUG
                                                      Acting United States Attorney

                                                      ALEXANDER K. HAAS
                                                      Director, Federal Programs Branch


MOTION TO UNSEAL 1
      Case 3:20-cv-01464-YY   Document 61   Filed 05/13/21    Page 3 of 3




                                        BRIGHAM J. BOWEN
                                        Assistant Branch Director

                                        /s/ Michael P. Clendenen
                                        MICHAEL P. CLENDENEN (DC 1660091)
                                        Trial Attorney
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street NW
                                        Washington, DC 20530
                                        Tel: (202) 353-0693
                                        Fax: (202) 616-8460
                                        Email: michael.p.clendenen@usdoj.gov

                                        Attorneys for the United States




MOTION TO UNSEAL 2
